Exhibit For Immediate Release HAMPDEN BANCORP, INC. REPORTS SECOND QUARTER RESULTS, AUTHORIZATION OF A SECOND STOCK REPURCHASE PROGRAM, AND DECLARES CASH DIVIDEND SPRINGFIELD, Mass. January 27, 2009. Hampden Bancorp, Inc. (the “Company”) (NASDAQ - HBNK), which is the holding company for Hampden Bank (the “Bank”), announced the results of operations for the three and six months ended December 31, Net income for the three months ended December 31, 2008 was $190,000, or $0.03 per fully diluted share, as compared to $153,000, or $0.02 per fully diluted share, for the same period in 2007. For the three month period ended December 31, 2008, net interest income increased by $274,000 compared to the three month period ended December 31, 2007. A partial offset to this increase was an increase in the provision for loan loss of $224,000 for the three months ended December 31, 2008 compared to the same period in 2007. The increase in the provision for loan losses is due to increases in loan delinquencies, increases in non-accrual loans, growth in the loan portfolio, and general economic conditions.There was also an increase in non-interest expense for the three months ended December 31, 2008 of $501,000 which was primarily due to an increase in salary and employee benefit expenses, including expenses for the equity incentive plan, of $371,000.
